Title: From John Adams to Thomas Jefferson, 29 January 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy January 29th: 1819

If I am not humble I ought to be, when I find myself under the necessity of borrowing a juvenile hand to acknowledge your kind favour of the 19.th: I have read your university report throughout with great pleasure, and hearty approbation; Of Tracy’s report I have read as much as I could, the translation appears to me an original written with all the purity, accuracy, and elegance, of its author in his maturest age if it can destroy the Parasite Institutions of our country it will merit immortal honor.
The Medici rose to the despotism of Europe, ecclesiastical, & political, by the machinery of banks, hundreds of mushrooms or Jonah’s gourds have sprung up in one night in America by the strength of the same rotten manure, how has it happened that the bank of Amsterdam has for so many years conducted all most all the commerce of Europe without making any profit to the proprietors. and how has it happened that religious liberty, fiscal science,—coin, & commerce, & every branch of political economy should have been better understood and more honestly practised in that Frog land, than any other country in the World?
Your letter shall be communicated without loss of time to Mr Shaw and consequently to Mr Channing by your Friend
John Adams